Martin, J.

delivered the opinion of the court.
This is a case of a mandate issued by the clerk of this court, and sent to be entered as the judgment of the Court of Probates.
The facts show, that judgment was rendered in this court against the defendant, as curator of an estate, on the 20th of October, 1834, and that a trifling amendment was made thereto, on the application of the adverse party, on the 23d of the same month. Court having adjourned soon after-wards, this was the third and last judicial day after the rendition of the judgment. On the 24th of October, and the day after the adjournment of the court, the defendant filed with the clerk his petition for a re-hearing. Notwithstanding this, the opposite party obtained from the clerk a mandate for the execution of the judgment.
The curator resisted the mandate, and made a successful . . , . . . _ , opposition to the execution of the judgment, on the ground *374that it was not final, three judicial days not having elapsed since its vendition. Prom the judgment of the Court of Probates, sustaining this _ opposition, the plaintiffs have appealed.
After a change or correction is made in a judgment, not already final, it does not become so ijntil the lapse of three judicial days afterwards, and until then no mandate can issue.
It appears to us, that the Court, of Probates correctly refused its aid to the execution of the judgment of this court, under the circumstances of the case. „
Whenever any, even the least change, is made in a judgment of this court, either of the parties thereto has the privilege, until three judicial days have elapsed since the alteration was made, to show, by a petition for a re-hearing, that he is injured thereby. Until the expiration of these three judicial days the judgment does not become final. The mandate, in this case, was consequently, prematurely issued.
It is, therefore:, ordered, adjudged and decreed, that the judgment of the Probate Court be affirmed, with costs.